Gilbert, J.,
concurring specially. I concur in the judgment of reversal, but on different grounds from that stated by the majority of the court. It is well settled by this court that constitutional *539questions will not be decided unless necessary to a proper decision of the case. I do not deem it necessary to decide the constitutional questions, because the real question is whether the beer in question was bona fide in interstate commerce. I concur in the judgment of reversal on the ground that the trial court erred in not deciding whether the beer, when seized by the sheriff, was being transported bona fide through the State in interstate commerce. No matter what may be the claims, or under what name the shipment is called by parties engaged in the transportation, the beer and the truck may, under the law of Georgia, be seized and confiscated, if in fact the transportation was not bona fide interstate commerce. For the present I withhold any expression of opinion on the questions of law discussed in the majority opinion, except as follows: In referring to Gaines v. Holmes, 154 Ga. 344 (supra), the court seems to overlook certain very clear distinguishing characteristics in that case as compared to this case. In citing U. S. v. Gudger, 249 U. S. 373 (supra), the majority fail to note in that connection that this court in Gaines v. Holmes, supra, stated: “In citing the case of U. S. v. Gudger, which had reference to whisky carried by a passenger traveling on a through railroad-ticket, we do not mean to hold that one riding on a railway-train and on a through ticket, passing through this State, could legally transport in his valise or in his pocket liquor to which he could have access. That question is not made in this case. The case is cited purely for the purpose of showing the meaning of the words 'into the State.’”